DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudman, US 2016/0146927.

1. Hudman teaches a light shaping optic, comprising:
a structure [120, Figs. 1-3], wherein the structure is configured to receive one or more input beams of light with a uniform intensity field and less than a threshold total intensity [source 118 provides coherent light with no shaping or can be a linear source (i.e. uniform emission across a line), Figs. 1-3, 5, 14-17; paras. 31, 34-36, 38, 42, 43]; and
wherein the structure is configured to shape the one or more input beams of light to form one or more output beams of light with a non-uniform intensity field and less than the threshold total intensity [optical assembly shapes light to non-uniform field but no light is added, i.e. the total intensity does not increase and therefore is still less than the threshold total intensity, Figs. 1, 3, 7, 14-17, paras. 35, 42-45, 57, 58, 82-85; artifact intensity may be reduced, which also would result in total intensity being less than the threshold, para. 65].

2. Hudman teaches the light shaping optic of claim 1, wherein the non-uniform intensity field comprises a set of areas of higher intensity light and a set of areas of lower intensity light [Figs. 7, 14-17, paras. 82-85].

3. Hudman teaches the light shaping optic of claim 1, wherein the non-uniform intensity field is at least partially illuminated [Figs. 7, 14-17, paras. 82-85].

4. Hudman teaches the light shaping optic of claim 1, wherein at least a portion of the non-uniform intensity field is not illuminated [Figs. 7, 14-17, paras. 82-85].

5. Hudman teaches the light shaping optic of claim 1, wherein the non-uniform intensity field forms a pattern, and wherein the pattern is at least one of: a dot pattern, a grid pattern, a ring pattern, an interference pattern, a stepwise pattern, a sawtooth pattern, a continuous pattern, a sine-based pattern [e.g. interference or continuous or ring based, Figs. 7, 14-17, paras. 82-85].

6. Hudman teaches the light shaping optic of claim 1, wherein the one or more input beams of light are a uniform scanning line for a lidar system [input may be linear light, para. 39; lidar simply a remote sensing method using light, Figs. 1, 3, 7, 14-18, paras. 35, 42-45, 57, 58, 82-85] and the one or more output beams of light forms a non- uniform scanning line for the lidar system [non-uniform lines/patterns, Figs. 1, 3, 7, 14-18, paras. 42-45, 57, 58, 82-85].


7. Hudman teaches a system, comprising:
an optical transmitter to provide a beam directed toward an object, wherein the beam is associated with a constant intensity across a field of view [source 118 provides coherent light with no shaping or can be a linear source (i.e. constant emission across a line), paras. 38-39; also see Figs. 1, 3, 5, paras. 35, 42-45, 57, 58, 82-85];
a light shaping optic to concentrate the beam into one or more areas of concentration, wherein the one or more areas of concentration of the field of view are associated with a higher concentration of light than one or more other areas of the field of view [optical assembly 120 shapes light, Figs. 1, 3, 7, 14-18, paras. 35, 42-45, 57, 58, 82-85]; and
an optical receiver to receive a reflection of the beam reflected from the object and perform a plurality of time-of-flight measurements on the beam [TOF camera 100, Figs. 1, paras. 29, 34-36].

8.  Hudman teaches the system of claim 7, wherein the light shaping optic is an engineered diffuser [paras. 1, 32, 33, 94].

9. Hudman teaches the system of claim 7, wherein the system is configured to illuminate the object using the beam such that the object is non-uniformly illuminated by the one or more areas of concentration [different areas have high or low illumination, Figs. 14-17, paras. 32, 61, 80, 83-86].

10. Hudman teaches the system of claim 7, wherein the optical receiver is configured to perform a time-of- flight measurement for each area of concentration of the field of view of the one or more areas of concentration of the field of view [TOF measurements are made for all areas; highlighted areas will have higher illumination, TOF camera 100, Figs. 1, paras. 29, 34-36].

13. Hudman teaches the system of claim 7, wherein the system is configured to determine the plurality of time-of-flight measurements at greater than a threshold distance of the system relative to the object [TOF depth measurements are made for an object; the threshold would be the distance to the nearest point on the object; from there and for greater distances, TOF measurements are made; Figs. 1, paras. 29, 34-36].

18. Hudman teaches the optical element of claim 17, wherein the optical element is a component of a lidar system [lidar, i.e. TOF depth measurement system, Figs. 1, 3, 7, 14-17, paras. 35, 42-45, 57, 58, 82-85].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hudman as cited above in view of Smith et al., US 9,285,477.

11 (from 7). Hudman is silent on a depth point cloud.  Smith teaches a time of flight depth measurement system comprising: a processor configured to generate a depth point cloud of the object using the plurality of time-of-flight measurements [cols. 3-4, ll. 56-21].  Before the effective filing date of the claimed invention, it would have been obvious to combine the references, generating a depth point cloud to efficiently model three-dimensional data and facilitate visualization of a scanned object.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hudman as cited above in in view of Herbst et al., US 2016/0327647.

12 (from 7). Hudman is silent on a density of intensity dots.  Herbst teaches a system wherein the one or more areas of concentration of the field of view form a plurality of intensity dots, and wherein the plurality of intensity dots is associated with a threshold density [Figs. 2, 6, 7, paras. 27, 61]. Before the effective filing date of the claimed invention, it would have been obvious to combine the references, using a dot density threshold to identify areas of interest and/or possible errors [see Herbst, para. 27, 61].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hudman as cited above in view of Chen et al., US 2017/0353004.

14 (from 7). Hudman is silent on eye safety.  Chen teaches a lidar illuminator system wherein an intensity of the beam satisfies an eye safety rating threshold [para. 31]. Before the effective filing date of the claimed invention, it would have been obvious to modify Hudman with Chen’s teaching to avoid eye injury to any human or other live subject being scanned.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hudman and Smith as cited above in view of Grauer et al., US 2015/0160340.

15 (from 7). Hudman is silent on generation a 3d model. Smith teaches a 
a processor to generate a three-dimensional representation of the object based on the plurality of time-of-flight measurements and an imaging measurement of another beam provided by the optical transmitter [cols. 3-4, ll. 56-21]. Before the effective filing date of the claimed invention, it would have been obvious to combine the references, generating a depth point cloud to efficiently model three-dimensional data and facilitate visualization of a scanned object.
The above references are silent on a second beam.  Grauer teaches a system with two beams, wherein the other beam is associated with a constant intensity and is directed toward the object without being shaped into one or more areas of concentration [narrow beam is “shaped,” while second beam is wider or unshaped, Fig. 18, claims 18 and 19; neither beam is intensity modulated]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using a wide, constant intensity beam in order to ensure coverage of larger objects and details that may be missed by the smaller, shaped beam.


Claims 16 and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudman as cited above in view of Burroughs et al., US 2018/0301875.

16 (from 7). Hudman teaches generating TOF measurements from a sensor, but is silent on a sensor array. Burroughs teaches a TOF system wherein the optical receiver is a sensor array including a plurality of sensor elements, and wherein each sensor element, of the plurality of sensor elements, is configured to generate a time-of flight measurement of the plurality of time-of-flight measurements [Figs. 1, 8, 11A-C, paras. 52, 99, 109-111]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hudman with Burroughs, providing sensor redundancy and allowing higher resolution scanning and better signal to noise ratio.

19. Burroughs teaches the optical element of claim 17, further comprising: a sensor element array disposed on the substrate [Figs. 1, 8, 11A-C, paras. 52, 99, 109-111].

20. Burroughs teaches the optical element of claim 19, wherein the sensor element array is configured to determine a plurality of time-of-flight measurements of the non-uniform patterned intensity beam to determine a plurality of distances associated with the object [Figs. 1, 8, 11A-C, paras. 52, 99, 109-111].


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hudman as cited above.

17. Hudman teaches an optical element, comprising:
a light shaping optic to provide a non-uniform patterned intensity beam, wherein the non- uniform patterned intensity beam includes a set of first areas with a first intensity and a set of second areas with a second intensity, wherein the second intensity is between 10% and 90% of the first intensity [e.g. Fig. 7 shows peaks and valleys within 10-90% of illumination amplitude, Figs. 1, 3, 7, 14-17, paras. 35, 42-45, 57, 58, 82-85].
Hudman is silent on a substrate.  Official notice is taken that is was common knowledge in the camera/sensor art to mount optics and sensors on to a substrate, i.e. a base or housing.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a substrate for mounting the elements shown in Fig. 1 of Hudman, for example, in order to make the camera portable and allow the attachment of the necessary elements in close proximity to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424